       Case: 1:20-cr-00251-SL Doc #: 24 Filed: 02/23/21 1 of 2. PageID #: 128




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                   )        CASE NO: 1:20CR00251
                                           )
       Plaintiff                           )
                                           )        JUDGE LIOI
vs.                                        )
                                           )
DAVID SCHADE                               )        MOTION TO EXPEND FUNDS
                                           )        FOR THE PREPARATION OF A
       Defendant                           )        PSYCHO-SEXUAL EXAMINATION
                                           )
                                     ***********

       NOW COMES Defendant, DAVID SCHADE, by and through his undersigned counsel

and hereby requests this Honorable Court to approve the expenditure of $1,500.00 so that

Summit Psychological Associates, Inc. of Akron, Ohio can perform a psycho-sexual examination

of the Defendant. This report will enable the Defendant’s Counsel to better defend his client

against the current charges. An invoice has been attached to the motion for the Court’s review.



                                                    Respectfully Submitted,


                                                    _/S/ John W. Greven_______
                                                    John W. Greven (0063421)
                                                    Attorney for Defendant
                                                    333 S. Main St., Suite 200
                                                    Akron, Ohio 44308
                                                    (330)-376-9260
                                                    (330)376-9307 facsimile
       Case: 1:20-cr-00251-SL Doc #: 24 Filed: 02/23/21 2 of 2. PageID #: 129




                                      PROOF OF SERVICE

        The undersigned herby certifies that a copy of the foregoing Notice was sent by
electronic notification this the 22nd day February, 2021 2021 to all parties electronically.



                                              /S/ John W. Greven_______ ___
                                              John W. Greven (0063421)
                                              Attorney for Defendant
